          Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 1 of 17



1
     John E. Hill, State Bar #45338
     Enrique Martínez, State Bar #206884
2    LAW OFFICES OF JOHN E. HILL
     333 Hegenberger Road, Ste. 500
3    Oakland, CA 94621
     Telephone: (510) 588-1000
4
     Facsimile: (510) 632-1445
     enriquemartinez@hill-law-offices.com
5
     Ramsey Hanafi, State Bar # 262515
6
     QUINTANA HANAFI, LLP
7    870 Market Street, Suite 1115
     Tel.: (415) 504-3121
8    Fax: (415) 233-8770
     info@qhplaw.com
9

10   Attorneys for Plaintiff & Class

11
                                  UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14   LINDA CHAMPAGNE, on behalf of herself and        Case No. 3:17-cv-02128-SK
     all others similarly situated,
15
                           Plaintiff,                 CLASS ACTION
16   v.
17
                                                      PLAINTIFF’S MEMORANDUM OF
     PLANNERNET, INC., a North Carolina               POINTS AND AUTHORITIES IN
18   Corporation,                                     SUPPORT OF UNOPPOSED MOTION
                                                      FOR FINAL APPROVAL OF CLASS
19                         Defendant.                 ACTION SETTLEMENT
20
                                                      Date:    September 23, 2019
21                                                    Time:    9:30 am
                                                      Judge:   Hon. Sallie Kim
22                                                    Ctrm:    15
23

24

25

26

27

28


           PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                 i
          Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 2 of 17



1                                         TABLE OF CONTENTS
2    I.       INTRODUCTION………………………………………………………….………………1
3    II.      FACTS AND PROCEDURAL HISTORY………………….……………………………..2
4
            A. Following Notice to the Settlement Class, No Class Member Has Objected to the Settlement,
5              and Three Class Members Have Opted Out………….…..……………………….………..2

6           B. Settlement Amount………………………….….………………………………………….2

7              1.      Expenses of the Settlement Administrator………..………..………………………3

8              2.      Service Award to Named Plaintiff…………………………..……………………..3
9                 3.   Attorneys’ Fees and Costs………...………………………………………………..3
10
                  4.   Allocation of Net Settlement Fund…………………………………………………4
11
                  5.   Payment to California Labor and Workforce Development Agency……………….4
12
                  6.   Uncashed Funds…………………………………………………………………….4
13
                  7.   Release of Claims…………………………………………………………………..4
14
     III.     ARGUMENT……………………………………………………………………………….5
15
            A. The Proposed Settlement Is Fundamentally Fair, Reasonable, and Adequate, and Meets the
16
                         Standard for Final Approval…………………………………………………….5
17
             1.         The Notice Procedure Complied with Rule 23 Requirements…………….………5
18
             2.         The Proposed Settlement is Fair, Reasonable, and Adequate…………….……….6
19
                          a. Strength of Plaintiff’s Case…………………………….……………………7
20
                          b. Risk, Expense, and Likely Duration of Further Litigation………………….8
21
                          c. The Amount Offered in the Settlement……………………..……………….9
22
                          d. The Extent of Discovery Completed and the Stage of
23
                                       Proceedings……………………..……………………………..10
24
                          e. The Experience and Views of Counsel…………………………………….11
25
                          f. Class Members Reaction to the Proposed Settlement……………………...11
26
                          g. There are No Signs of Collusion…………………….……………………..11
27

28


            PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                               APPROVAL OF CLASS ACTION SETTLEMENT
                                                       ii
      Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 3 of 17



1                      h. The Service Award and Requested Attorneys’ Fees and Costs are
                                    Reasonable………………………..………………………….12
2
     IV.     CONCLUSION……………………………….………………………………………….13
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


           PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                iii
         Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 4 of 17



1                                                         TABLE OF AUTHORITIES
2
                                                                       CASE LAW
3
     Allen v. Bedolla, 787 F.3d 1218, 1223 (9th Cir. 2015) (citations omitted) .......................................... 9
4
     Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.1998) ........................................................ 10
5

6    Harris v. Vector Mktg. Corp., No. C-08-5198 EMC, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29,
       2011)............................................................................................................................................... 16
7
     In re Bluetooth Headset Prods. Liability Litig., 654 F.3d 935, 946 (9th Cir. 2011) ...................... 9, 15
8

9    In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944 (9th Cir. 2015) ..................................... 9

10   In re Online DVD-Rental, 779 F.3d at 944 ........................................................................................ 10

11   Lane v. Facebook, Inc., 696 F.3d 811, 831-32 (9th Cir. 2012) .......................................................... 15
12
     Linney v. Cellular Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998) ........................................... 14
13
     Nat’l Rural Telecommunications Coop. v. DIRECTV, Inc. (DIRECTV), 221 F.R.D. 523, 525-26
14     (C.D. Cal. 2004) ............................................................................................................................. 10
15
     Officers for Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th
16     Cir. 1982) ....................................................................................................................................... 10

17   Pointer v. Bank of Am., N.A., No. 2:14-CV-00525-KJM-CKD, 2016 WL 7404759, at *10 (E.D. Cal.
       Dec. 21, 2016) .................................................................................................................... 11, 14, 15
18
     Valdez v. Neil Jones Food Co., No. 1:13-CV-00519-SAB, 2016 WL 4247911 ......................... passim
19

20
                                                                       STATUTES
21
     California Labor Code, California Business and Professions Code § 17200 et seq. ................... 1, 5, 8
22
     California Private Attorney General Act (“PAGA”), Cal. Lab. Code § 2698 et seq. .................passim
23
     Labor Code § 203 ............................................................................................................................... 10
24

25                                                                         RULES
26   Federal Rule of Civil Procedure 23 ............................................................................................. passim

27

28


           PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                                                iv
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 5 of 17



1                                             I. INTRODUCTION
2           Plaintiff Linda Champagne filed this class action on behalf of current and former on-site
3    meeting and event planners, known as “Meeting Managers” or “Suppliers” who supported
4    Defendant Plannernet Inc.’s clients in California during the class period. Plaintiff alleges that the
5    Meeting Managers were employees who were misclassified as independent contractors and that
6    Defendant violated California law by, among other things, failing to pay the affected individuals
7    overtime compensation and regular wages, failing to provide adequate meal and rest periods, and
8    failing to reimburse them for work-related expenses. (Dkt. 1.) Plaintiff alleges claims under the
9    California Labor Code, California Business and Professions Code § 17200 et seq., and the
10   California Private Attorney General Act (“PAGA”), Cal. Lab. Code § 2698 et seq. Defendant has
11   consistently denied, and continues to deny, each of Plaintiff's allegations.
12          The Court certified a class of Meeting Managers who worked in California at Defendant’s
13   client's events with 50 attendees or more during the class period. (Dkt. 40, Order Granting
14   Plaintiff’s Motion to Certify Class.) Thereafter, the parties reached a proposed settlement
15   (“Settlement Agreement”) to resolve the claims of Meeting Managers who provided on-site meeting
16   and event planning services at client events in California, including those with fewer than 50
17   attendees, during the class period. The Court granted preliminary approval of the parties proposed
18   settlement on April 22, 2019. (Dkt. 82, Order Granting Motion for Preliminary Approval.)
19   Following that Court’s Order, Plaintiff’s counsel submitted a revised Notice and Settlement
20   Agreement on May 6, which was also approved. (Dkt. 85.)
21         Plaintiff now seeks final approval of the class-wide settlement agreement, which is attached as
22   Exhibit 1 to the accompanying Declaration of Ramsey Hanafi in Support of Motion for Final
23   Approval of Class Action Settlement (“Hanafi Decl.”). Subject to the Court’s approval, the basic
24   terms of the Settlement Agreement include Defendant’s payment of $440,000 to a common fund for
25   distribution to the class, after payment of the cost of notice and claims administration, payment of a
26   service award to the Named Plaintiff, and payment of attorney fees and costs. Any unclaimed funds
27   will be reallocated to class members who cashed their settlement checks. No funds will revert to
28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                        1
         Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 6 of 17



1    Defendant. Class Counsel seeks approval of a service award of $8,500 to be paid to Linda
2    Champagne for her time, effort, and risks in bringing this lawsuit on behalf of the class, as provided
3    in the proposed Settlement Agreement. Class Counsel will also seek attorney fees equal to 30
4    percent of the common fund ($132,000, which is lower than the lodestar amount), and will seek
5    actual expenses up to $7,900.
6                                II. FACTS AND PROCEDURAL HISTORY
7                 A. Following Notice to the Settlement Class, No Class Member Has Objected to the
                     Settlement, and Three Class Members Have Opted Out.
8

9
            All of the revisions required by the Court in its April 22 preliminary approval order were

10
     completed, and the Court approved the revised Notice and Settlement Agreement on May 8, 2019.

11
     (Dkt. 85.) Part of the revised notice included a process by which class members could correct data

12
     concerning the number of events they worked, which would affect their total payout. In response to

13
     this Notice, CPT and counsel for all parties reviewed five class member proposed corrections to

14
     their settlement amounts. Four of these proposed corrections were approved by all parties and

15
     applied to the class members’ settlement payouts. One class member review is still pending as it

16
     was received on August 16, 2019. (Hanafi Dec. ¶ 18.) No class member has objected to the

17
     settlement, and three class members have opted out, for an exclusion rate of less than 1%.
                  B. Settlement Amount
18

19          Under the Settlement, Plannernet will make a gross payment of $440,000 (the “Settlement

20   Amount”). The $440,000 will be paid in two installments. The first installment of $220,000 will be

21   paid within 30 days after the date of the final approval order. (Settlement Agreement, ¶ VI(8)(a). 1)

22   The second installment of $220,000 will be paid one year after the date of the first payment. (Id.,

23   VI(8)(b).)

24          The Settlement Amount will be allocated as follows:

25

26

27
     1 Under limited circumstances, the deadline for the first installment payment will be extended.
28   Settlement Agreement, ¶ VI(1)(f), (8)(a).
          PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                             APPROVAL OF CLASS ACTION SETTLEMENT
                                                       2
         Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 7 of 17



1                           Gross Settlement Amount                                        $440,000
2                           Proposed Fee Award (30%)                                       -$132,000
3                           CPT Group administration costs                                 -$15,000
4                           Case Costs                                                     -$7,900
5
                            PAGA payments to State of California                           -$7,500
6
                            Enhancement Award                                              -$8,500
7
                            Total (Net) Settlement for Class Members                       $269,100
8

9
                       1.       Expenses of the Settlement Administrator
10
              The original settlement agreement allocated $15,000 as costs to CPT Group. (Settlement
11
     Agreement, ¶ VI(5)(a). 2)
12
                       2.       Service Award to Named Plaintiff
13
              Subject to Court approval, $8,500 from the Settlement Amount will be paid to the Named
14
     Plaintiff as a service award for her time, effort, and risks involved in bringing this lawsuit on behalf
15
     of the class. (Settlement Agreement, ¶¶ VI(5)(a), (9)(c).) Pursuant to the Court’s Preliminary
16
     Approval Order, the service award will be split into two equal payments, along with the rest of the
17
     class member payments.
18
                       3.       Attorney Fees and Costs
19
              The Settlement Agreement provides that Class Counsel will seek attorney fees equal to 30
20
     percent of the Settlement Amount, which is $132,000. (Settlement Agreement, ¶¶ VI(5)(a), (9)(a).)
21
     This amount is lower than the lodestar, which is $380,908.75. (See Declaration of Ramsey Hanafi
22
     in Support of Motion for Enhancement Award and Attorneys’ Fees and Costs, ¶ 11.) In addition,
23

24
     2   The Notice mailed to Class Members stated that CPT Group would be allocated $18,000, and the calculated amounts
25   in these Notices thus used a smaller total “net settlement” pool of $266,100 for each class members’ calculations.
     During preparation for final approval, Plaintiff’s counsel discovered that this quote was based on an incorrect overcount
26   of the class size that was never corrected by CPT Group. CPT Group agreed that since their $18,000 quote was based on
     this erroneous count, the actual cost should be the $15,000 that was originally quoted to the parties based on the correct
27   class size. Because the calculations in the Notice were based on this $18,000 quote, $3,000 additional dollars will enter
     the net settlement fund for class members, resulting in a small increase in each class members’ stated amount in their
28   respective notices.
          PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                             APPROVAL OF CLASS ACTION SETTLEMENT
                                                                 3
        Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 8 of 17



1    Class Counsel will seek actual costs not to exceed $7,900. (Settlement Agreement, ¶¶ VI(5)(a),
2    (9)(b).)
3                      4.     Allocation of Net Settlement Fund
4               After the payment of notice and claims administration, the service award to the Named
5    Plaintiff, and attorney fees and costs, the remaining amount (the “Net Settlement”) of $269,100 will
6    be allocated for distribution to the class members based on alleged estimated overtime hours
7    worked and meal and rest period premiums owed, with additional penalties distributed on a pro rata
8    basis. Class Members will be paid no less than the amounts indicated on their Class Notices.
9    (Settlement Agreement, ¶ VI(6).) $10,000 will be allocated to the settlement of PAGA claims,
10   with $2,500 going back to the class pursuant to PAGA. (Id., ¶ VI(5)(a).)
11                     5.     Payment to California Labor and Workforce Development Agency
12              Of the $10,000 allocated to the settlement of PAGA claims, 75 percent ($7,500) will be paid
13   to the California Labor and Workforce Development Agency (“LWDA”) pursuant to PAGA, Cal.
14   Labor Code §2699(i) and (j). (Settlement Agreement, ¶ VI(5)(a).) The remaining $2,500 is
15   included in the $269,100 Net Settlement.
16                     6.     Uncashed Funds
17              All uncashed checks issued to class members will be voided after 180 days. If any portion
18   of the common fund remains in the trust account after the payment of notice and claims
19   administration, the service award to the Named Plaintiff, attorney fees and costs, payment to the
20   LWDA, and all settlement payments to class members, then the remainder will be reallocated on a
21   pro rata basis to class members who cashed their settlement checks. (Settlement Agreement, ¶
22   VI(8)(e).)
23                     7.     Release of Claims
24              Each class member who has not opted out within the exclusion period shall be deemed to
25   have jointly and severally released Defendant from any and all settled claims, whether known or
26   unknown. (Settlement Agreement, ¶ VI(3).) For all class members except the Named Plaintiff, the
27   release applies only to claims under the California Labor Code, the California Business &
28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                         4
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 9 of 17



1    Professions Code, and PAGA, which were, or could have been, based on the facts set forth in the
2    First Amended Complaint. (Id.; compare id., ¶ VI(4) [general release by Named Plaintiff].)
3                                                    III. ARGUMENT
4               A. The Proposed Settlement Is Fundamentally Fair, Reasonable, And Adequate,
                And Meets the Standard for Final Approval
5

6
            There is a “‘strong judicial policy’” in favor of settlement of class actions. Allen v. Bedolla,

7
     787 F.3d 1218, 1223 (9th Cir. 2015) (citations omitted). Nevertheless, this Court must review

8
     settlements to protect the interests of absent class members. Id. Under Rule 23(e), approval “‘may

9
     be granted only after a fairness hearing and a determination that the settlement taken as a whole is

10
     fair, reasonable, and adequate.’” In re Online DVD-Rental Antitrust Litig., 779 F.3d 934, 944 (9th

11
     Cir. 2015) (quoting In re Bluetooth Headset Prods. Liability Litig., 654 F.3d 935, 946 (9th Cir.

12
     2011)); see also, e.g., Valdez v. Neil Jones Food Co., No. 1:13-CV-00519-SAB, 2016 WL 4247911,

13
     at *4-*5 (E.D. Cal. Aug. 10, 2016). The standard for final approval has been met here.

14
                            1.          The Notice Procedure Complied with Rule 23 Requirements

15
            Notice was sufficient to comply with Rule 23. Rule 23(c)(2)(B) requires “the best notice

16
     practicable under the circumstances” for classes certified under Rule 23(b)(3). Following the

17
     Courts initial April 22 Order Granting Preliminary Approval, the Court ordered the following

18
     changes the following changes to the Class Notice:

19
                       •      Clarifying that Class Members were eligible to receive expense

20
                                 reimbursements only as to the $50 application fees, due to the difficulty of

21
                                 proving other expense damages on a class wide basis;

22
                        •        A procedure by which Class Members could challenge the amount of their

23
                                 individual settlement, with a clear description of the documents to be

24
                                 provided for any such challenge, and a description of how funds would be re-

25
                              distributed following any such change to a class members’ settlement

26
                                 amounts.

27
            The parties made the above changes and Plaintiff submitted an updated proposed Notice to

28
     the Court on May 6, 2019, which the Court approved on May 8, 2019. (Dkt. 85.) Prior to the

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                            5
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 10 of 17



1    mailing of the Notice, Defendant submitted a list that included 16 new class members. The
2    inclusion of these new members caused a small decrease in the average award of approximately
3    $50, bringing the average award to $617.20. (Hanafi Dec., ¶ 16; Declaration of Daniel La, ¶ 14.)
4           The attached declaration of Daniel La of CPT Group details the Notice process. (“CPT
5    Dec.”.) Generally: prior to mailing, CPT conducted a National Change of Address (NCOA) search
6    to update the class list of addresses received from Defendant as accurately as possible. CPT located

7    forty new addresses, and all Notices were mailed on May 31, 2019, with an objection and dispute

8    deadline of August 29, 2019, or 91 days from the date of mailing. (CPT Dec. ¶ 6.) Following skip

9    traces for undeliverable Notices, ten notices were re-mailed, with twelve notices remaining

10
     undeliverable.

11
            As of the date of filing, four disputes of the settlement amounts have been received and

12
     resolved, with each claimant’s dispute being granted in the class member’s favor (i.e., all their

13
     claimed missing or mis-counted events were added, and their settlement amount was adjusted).

14
     (CPT Dec. ¶ 10; Hanafi Dec. ¶ 18.) Three opt-outs were received, bringing the total class size to

15
     436. (CPT dec. at ¶¶ 12, 13.) No objections have been received as of the date of this filing. (Id. at ¶

16
     11.) CPT will provide a supplemental declaration prior to the hearing in case any of the above data

17
     changes. (Id. at ¶ 16.)

18
                      2. The Proposed Settlement is Fair, Reasonable, and Adequate.

19
            Rule 23(e) requires that a class action settlement be fair, reasonable, and adequate. “It is the

20
     settlement taken as a whole, rather than the individual component parts, that must be examined for

21
     overall fairness.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir.1998). In determining

22
     whether a class action settlement is fair, the Court considers:

23          (1) the strength of the plaintiff’s case; (2) the risk, expense, complexity, and likely
            duration of further litigation; (3) the risk of maintaining class action status
24          throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery
25
            completed and the stage of the proceedings; (6) the experience and views of counsel;
            (7) the presence of a governmental participant; and (8) the reaction of the class
26          members of the proposed settlement. In re Online DVD-Rental, 779 F.3d at 944
            (citations omitted); Valdez, 2016 WL 4247911, *6.
27

28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                        6
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 11 of 17



1           A single factor may be sufficient to support final approval, and not all factors apply to every
2    class action settlement. Valdez, 2016 WL 4247911, *6 (citing Nat’l Rural Telecommunications
3    Coop. v. DIRECTV, Inc. (DIRECTV), 221 F.R.D. 523, 525-26 (C.D. Cal. 2004)). Here, all of the
4    relevant factors favor approval of the class action settlement.
5                               a. Strength of Plaintiff’s Case
6           An important consideration in determining whether a settlement is reasonable is to weigh the
7    strength of Plaintiff’s case against the amount of the settlement. Valdez, 2016 WL 4247911, at *6
8    (citations omitted). “The court’s role is not to reach any ultimate conclusion on the facts or law
9    which underlies the merits of the dispute as the very uncertainty of the outcome and the avoidance
10   of expensive and wasteful litigation is what induces consensual settlements.” Id. (citing Officers for
11   Justice v. Civil Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982)).
12   “The court in fact cannot reach such a conclusion because evidence has not been fully presented and
13   typically ‘settlements [are] induced in large part by the very uncertainty as to what the outcome
14   would be, had litigation continued.’ Instead, the court is to ‘evaluate objectively the strengths and
15   weaknesses inherent in the litigation and the impact of those considerations on the parties’ decisions
16   to reach these agreements.’” Pointer v. Bank of Am., N.A., No. 2:14-CV-00525-KJM-CKD, 2016
17   WL 7404759, at *10 (E.D. Cal. Dec. 21, 2016) (citation omitted). “[T]the reasonable range of
18   settlement is arrived at by considering the likelihood of a verdict for the plaintiff or defendant, ‘the
19   potential recovery, and the chances of obtaining it, discounted to a present value.’” Valdez, 2016
20   WL 4247911, at *6 (citations omitted).
21          The complaint alleges claims for unpaid overtime compensation, failure to provide meal and
22   rest breaks, failure to reimburse for work-related expenses, failure to provide accurate wage
23   statements, unfair business practices, waiting time penalties, and violation of PAGA. Plaintiff
24   believes that the law and the facts support their claims that Meeting Managers were misclassified
25   and are owed wage damages for the above allegations. Defendant continues to deny these
26   allegations. While Plaintiff believes their case is strong, the primary risk identified in discovery and
27

28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                         7
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 12 of 17



1    settlement talks is Defendant’s ability to pay a potential judgment, or even continue operating
2    pending what would ultimately be long and costly litigation. (Hanafi Dec. ¶ 3.)
3            Plannernet is not a large company and Plaintiff has genuine concerns that a large judgment
4    would result in potential bankruptcy. Even a modest judgment in this case would still potentially
5    warrant a large penalty award along with a large amount of attorneys’ fees and high costs. While
6    Plaintiff and her counsel are confident of a victory were this case to proceed, they are also
7    genuinely concerned that the result would still be zero recovery for the class. This settlement
8    ensures that class members will receive an amount that is likely more than the entirety of the wages
9    owed to the class.
10           Given the potential uncertainties, the settlement will provide class members with substantial
11   relief now, while avoiding the risks, delays, and expense of continued litigation. See Valdez, 2016
12   WL 4247911, *6 (“Given the uncertainty of ultimate success at trial, the proposed settlement
13   provides the parties with a fair resolution of the issues presented which weighs in favor of
14   settlement.”). This factor weighs in favor of settlement.
15                              b. Risk, Expense, and Likely Duration of Further Litigation
16           “‘In most situations, unless the settlement is clearly inadequate, its acceptance and approval
17   are preferable to lengthy and expensive litigation with uncertain results.’” Valdez, 2016 WL
18   4247911, at *7 (citations omitted). Without settlement, this class action would involve extensive
19   litigation.
20           The most complex task facing Plaintiff’s trial plan in this case would be proving damages,
21   due to the lack of adequate records for class members. (Hanafi Dec. ¶ 8.) The Court noted in its
22   class certification order that as to the lack of records “[t]his problem is not unique to this case, as
23   workers who are classified as independent contractors, even wrongfully, often do not keep records
24   of the hours they work.” (Dkt. 40, p. 20.). Demonstrating damages would be necessary in any trial
25   plan and doing so here would be costly and time consuming. (Hanafi Dec. ¶ 8) Plannernet maintains
26   records of scheduled events worked for Meeting Managers, but does not maintain any records of the
27   actual hours worked by any Meeting Managers, and pays its contractors a fixed fee per event that
28

          PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                             APPROVAL OF CLASS ACTION SETTLEMENT
                                                         8
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 13 of 17



1    changes based on each client. (Hanafi Dec., ¶ 8.) Demonstrating that events were actually worked
2    by each class member would require matching a patchwork of thousands of individual job board
3    postings to their associated pay checks, along with accompanying emails to see if there was
4    additional unpaid time not on the job board schedule. (Ibid.) Further, since pay checks contain zero
5    information as to hours actually worked, there are no records of any hours worked beyond those in
6    each job listing’s schedule and accompanying emails, meaning there is no straightforward method
7    of common proof for damages of (a) missed meal and rest periods and (b) hours worked beyond
8    those included on a scheduled event. Defendant would raise numerous individualized issues in its
9    defense against any attempt to collectively prove missed meal and rest periods, or any other
10   damages for which records do not establish a means of common proof. Proving that every event
11   incurred at least one missed meal and rest break, due to the lack of any time records, would have
12   been difficult and likely necessitated expert statistical testimony. Plaintiff’s counsel would consider
13   any ruling similar to this settlement a success. (Id. at ¶ 11.)
14           This would ultimately be an expensive and potentially complex trial as to some of the
15   claims, with a higher than normal risk of ultimately not collecting on the judgment, or not collecting
16   the full amount awarded. “Legal complexity, factual complexity, even complexity in one portion of
17   the case (such as determining damages), all weigh in favor of settlement. This is true even if the
18   plaintiffs have a strong case and good chance of winning at trial.” 4 Newberg on Class Actions §
19   13:52 (5th ed.). This factor, too, weighs in favor of settlement.
20                               c. The Amount Offered in the Settlement
21           The settlement fund is $440,000, none of which will revert back to Defendant. The
22   settlement provides a substantial award to the class as compared with the potential damages
23   recovered at trial. Class counsel estimated total damages for wages, unpaid meal breaks, unpaid rest
24   breaks, and expenses at $139,760. (Hanafi Dec. ¶ 15.) The portion of the $440,000 settlement
25   allocated to the class pays the entirety of these estimated wage damages, consisting of (a) one hour
26   of overtime wages per event lasting more than eight hours; and (b) one missed meal and one missed
27   rest break for each event lasting over four hours, and (c) $50 in unpaid expenses for class member
28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                          9
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 14 of 17



1    “application fees”; (Hanafi Dec. ¶ 9.) The remaining $119,938 covers (c) “waiting time penalties”
2    on a pro rata basis for each “inactive” class member; (d) Labor Code 226 penalties for non-
3    compliant paystubs on a pro rata basis; and (e) PAGA penalties on a pro rata basis. (Hanafi Dec. ¶
4    15.) The highest payout is $6,652.35, while the lowest payout (i.e., those class members who
5    worked a single four-hour event) is $58.13. The average payout is $612.20. (CPT Dec., ¶ 4; Hanafi
6    Dec. ¶ 16.) Any unclaimed funds will revert back to the class members on a pro rata basis.
7           Class counsel estimates that the settlement fund compensates the class for 9% percent of the
8    maximum exposure for penalties in this case (items (c), (d), (e), and (f) in the above list). (Hanafi
9    Dec. ¶ 13.) The estimated penalty exposure in this case was much larger than the possible wage
10   damages. While Plaintiff is fairly confident that they would ultimately win this case and that
11   Defendant would be liable for these penalties, two factors nonetheless weigh in favor settlement of
12   these claims: (1) these penalties are at the discretion of the court, and Defendant maintains
13   affirmative defenses of willfulness as to Labor Code 226 and Labor Code 203 penalties, and (2) the
14   Defendant’s ultimate ability to pay a substantial penalty judgment is questionable. (Ibid.) Plaintiff is
15   faced with the ultimate reality that collection of a substantial fee award is highly unlikely. The
16   Settlement will provide class members with substantial relief now, while avoiding the risks and
17   delays in continued litigation, which could be prolonged, complex, and expensive. In short, given
18   the amount being offered in settlement, there is little reason to believe that further litigation would
19   lead to a more favorable result.
20                              d. The Extent of Discovery Completed and the Stage of Proceedings
21          “In the context of class action settlements, ‘formal discovery is not a necessary ticket
22   to the bargaining table’ where the parties have sufficient information to make an informed
23   decision about settlement.” Pointer, 2016 WL 7404759, at *12 (quoting Linney v. Cellular
24   Alaska P’ship, 151 F.3d 1234, 1239 (9th Cir. 1998)).
25          Class counsel did not yet begin “merits discovery” as to the full scope of damages in this
26   case, given the matter settled shortly after class certification, with the assistance of mediator and
27   former San Francisco Superior Court Judge Ernest Goldsmith (Ret.). A complete assessment of time
28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                        10
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 15 of 17



1    records for the entire class would be the single largest expense of dollars and time in this case, given
2    the state of the records. (Hanafi Dec. ¶ 8.) During the pre-certification discovery phase, and on an
3    informal basis for the purposes of settlement, Class counsel received enough information to (a)
4    estimate class-wide damages; (b) gauge the likelihood of a liability finding; and (c) gauge the ability
5    of the Defendant to pay any judgment. (Hanafi Dec.¶¶ 7-13.) Based on the discovery to date,
6    counsel believes this settlement is close to the best possible result for this case.
7                               e. The Experience and Views of Counsel
8           “The Court is to accord great weight to the recommendation of counsel because they are
9    aware of the facts of the litigation and in a better position than the court to produce a settlement that
10   fairly reflects the parties’ expected outcome in the litigation.” Valdez, 2016 WL 4247911, at *8
11   (internal citation omitted). Class counsel are experienced practitioners who have successfully
12   litigated wage and hour class actions. (See Declaration of Ramsey Hanafi in Support of Motion for
13   Enhancement Award and Attorneys’ Fees and Costs, ¶¶5-9.) Based on their extensive class action
14   experience, they believe that the settlement is fair, reasonable and adequate, and should be
15   approved.
16          Further, in addition to Class Counsel’s experienced opinion, the settlement is entitled to a
17   presumption of fairness in light of the arm’s-length negotiations, facilitated by Judge Goldsmith for
18   weeks following the parties’ mediation and class certification order. Corson, 2016 WL 1375838, at
19   *7 (citing 4 Newberg on Class Actions § 11.41 (4th ed.2013)).
20                              f. Class Members’ Reaction to the Proposed Settlement
21          There are 436 class members. No class member filed an objection, and only three opted-out.
22   (CPT Dec., ¶¶ 11,12.) Five class members took advantage of the dispute provisions provided to
23   them to challenge their awards, and four of those disputes were resolved to the satisfaction of each
24   class member. (Id. at ¶ 10; Hanafi Dec. ¶ 18.) One dispute is pending. (Ibid.) This factor, too,
25   weighs strongly in favor of settlement. See Valdez, 2016 WL 4247911, at *8 (“The absence of any
26   objections is compelling evidence that the settlement is fair, adequate and reasonable.” (citation
27   omitted)).
28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                         11
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 16 of 17



1                               g. There Are No Signs of Collusion
2           Collusion is generally more of an issue when a case is settled prior to certification. See
3    Valdez, 2016 WL 4247911, at *8 (citing In re Bluetooth Headset, 654 F.3d at 946); see also
4    generally Lane v. Facebook, Inc., 696 F.3d 811, 831-32 (9th Cir. 2012). Nonetheless, even if all of
5    the pre-certification collusion factors were examined, this factor still weighs in favor of settlement.
6    “Warning signs” of collusion include when: (1) “‘counsel receive a disproportionate distribution of
7    the settlement, or when the class receives no monetary distribution but class counsel are amply
8    rewarded;’” (2) “the parties negotiate a ‘clear sailing’ arrangement providing for the payment of
9    attorneys’ fees separate and apart from class funds;” and (3) “the parties arrange for fees not
10   awarded to revert to defendants rather than to be added to the class fund.” In re Bluetooth Headset,
11   654 F.3d at 947 (citations omitted).
12           None of these warning signs exist here. Counsel is seeking no more than a 30% distribution
13   from the overall settlement amount, which is only 5% above the “benchmark” in this circuit.
14   Valdez, 2016 WL 4247911, at *8; see also Pointer, 2016 WL 7404759, at *13. The reasonableness
15   of the fees is confirmed by the lodestar cross-check, which is addressed in more detail in the
16   accompanying motion for fees filed contemporaneously with this motion.
17          Second, while the Settlement Agreement provides that Defendants will not contest the
18   application for attorney fees, this is not a “‘clear sailing’ arrangement providing for the payment of
19   attorneys’ fees separate and apart from class funds. . . .” In re Bluetooth Headset, 654 F.3d at 947;
20   Pointer, 2016 WL 7404759, at *13 (“Although defendant agreed not to oppose class counsel’s
21   request for attorney’s fees, those fees will come from the settlement fund, so defendants’ agreement
22   does not raise a substantial concern here.”). Class counsel’s fee is linked to the common fund as a
23   percentage of the fund, so their interests are aligned with those of the class in maximizing the total
24   recovery. Accordingly, this factor does not raise a concern.
25          Third, the unclaimed funds do not revert to Defendants, but rather will go back to the class.
26

27

28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                        12
       Case 3:17-cv-02128-SK Document 88-1 Filed 08/16/19 Page 17 of 17



1           Further, where, as here, the settlement was negotiated with the assistance of an experienced
2    private mediator, this too supports a finding that there was no collusion. See Harris v. Vector Mktg.
3    Corp., No. C-08-5198 EMC, 2011 WL 1627973, at *8 (N.D. Cal. Apr. 29, 2011).
4                              h. The Service Award and Requested Attorneys’ Fees and Costs
                                  Reasonable.
5

6
             The Court’s April 22 Order Granting Preliminary Approval directed counsel to address the

7
     service award and counsel’s fees and costs in a separate motion. In that motion, filed

8
     contemporaneously herewith, Counsel explains why the $8,500 service award, counsel’s requested

9
     30% fee award, and counsel’s requested $7,900 in costs, is reasonable.

10
                                               IV. CONCLUSION

11
            For the foregoing reasons, Plaintiff respectfully requests that the Court finally approve the

12
     proposed Settlement Agreement, award enhancement award of $8,500 to the Plaintiff Linda

13
     Champagne, and award $132,000 in fees and $7,900 in costs to Plaintiff’s counsel.

14

15
     Dated: August 16, 2019                       Respectfully submitted,

16                                                LAW OFFICES OF JOHN E. HILL
17
                                                  By: /s/:Enrique Martinez
18                                                        Enrique Martínez

19
                                                  QUINTANA HANAFI, LLP
20
                                                  By: /s/: Ramsey Hanafi
21
                                                  Ramsey Hanafi
22
                                                  Counsel for Plaintiff Champagne, for herself and all
23                                                others similarly situated

24

25

26

27

28

         PLAINTIFF’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF MOTION FOR FINAL
                            APPROVAL OF CLASS ACTION SETTLEMENT
                                                      13
